[Cite as Akron Bar Assn. v. DeLoach, 133 Ohio St. 3d 329, 2012-Ohio-4629.]




                      AKRON BAR ASSOCIATION v. DELOACH.
 [Cite as Akron Bar Assn. v. DeLoach, 133 Ohio St. 3d 329, 2012-Ohio-4629.]
Attorneys—Misconduct—Failure to notify clients of lack of malpractice
        insurance—Public reprimand.
     (No. 2012-0688—Submitted June 6, 2012—Decided October 10, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-085.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Jana Bassinger DeLoach of Akron, Ohio, Attorney
Registration No. 0071743, was admitted to the practice of law in Ohio in 1999. In
2011, we suspended DeLoach’s license to practice law, stayed the suspension, and
imposed a two-year probation pursuant to Gov.Bar R. V(9). Akron Bar Assn. v.
DeLoach, 130 Ohio St. 3d 153, 2011-Ohio-4201, 956 N.E.2d 811.
        {¶ 2} In October 2011, less than two months after we imposed discipline
on DeLoach, relator, Akron Bar Association, filed a complaint alleging that when
representing two clients, DeLoach violated Prof.Cond.R. 1.4(c) (requiring a
lawyer to give clients written notice if the lawyer does not maintain professional-
liability insurance and to have clients sign the notice). The parties submitted
stipulations of fact and misconduct, and a panel of the Board of Commissioners
on Grievances and Discipline conducted a hearing to determine the appropriate
sanction for the misconduct. The board accepted the parties’ agreed stipulations
and the panel’s recommendation that we publicly reprimand DeLoach for her
conduct. We adopt the board’s findings of fact and misconduct and hereby
publicly reprimand DeLoach for violating Prof.Cond.R. 1.4(c).
                            SUPREME COURT OF OHIO




                                   Misconduct
       {¶ 3} The stipulated facts of this case and DeLoach’s hearing testimony
establish that in January 2011, members of the Akron Bar Association’s certified
grievance committee discovered the malpractice-insurance violations while
interviewing DeLoach about two other grievances filed against her. DeLoach
advised the committee members that she did not carry liability insurance and that
she had not informed her clients in writing or had them sign any acknowledgment
of that fact. The committee voted to dismiss the underlying grievances. We
accept the findings of misconduct as stipulated by the parties and as found by the
panel and adopted by the board.
                      Aggravating and Mitigating Factors
       {¶ 4} The board found one aggravating factor:           DeLoach has been
previously disciplined. See BCGD Proc.Reg. 10(B)(1)(a). By contrast, the board
noted substantial mitigation.     Before the panel, DeLoach testified to her
dedication to her clients, most of whom are indigent criminal defendants seeking
postconviction relief, a unique specialty in Akron. Two character witnesses, a
colleague and the mother of one of her clients, testified to her diligence, passion,
and good character. Both echoed DeLoach’s assertion that she pursues justice for
her clients regardless of their ability to pay her.        See BCGD Proc.Reg.
10(B)(2)(b), (d), and (e). The panel and board found that this mitigation far
outweighed the one aggravating factor.
                                     Sanction
       {¶ 5} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the duties violated by the lawyer in question and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. The Akron Bar Association
made no recommendation as to sanction, and DeLoach seeks only to continue
practicing law.



                                         2
                                January Term, 2012




       {¶ 6} The board recommends a public reprimand because DeLoach’s
earlier probation continues, so DeLoach is already working with a monitor to
improve the organization and integrity of her practice. We must keep in mind that
“our primary purpose in imposing disciplinary sanctions is not to punish the
offender but to protect the public.” Toledo Bar Assn. v. Scott, 129 Ohio St. 3d
479, 2011-Ohio-4185, 953 N.E.2d 831, ¶ 16. A public reprimand, in addition to
DeLoach’s stayed suspension and monitored probation, is consistent with the
purpose of the disciplinary system.
       {¶ 7} As the board noted, case law also supports a public reprimand.
The board cites Cincinnati Bar Assn. v. Trainor, 110 Ohio St. 3d 141, 2006-Ohio-
3825, 851 N.E.2d 505, ¶ 9, for the conclusion that a lawyer’s failure to notify
clients that he or she lacks malpractice insurance warrants a public reprimand.
We publicly reprimanded Trainor even though he had previously committed
professional misconduct. Id. at ¶ 5.
       {¶ 8} Having weighed the aggravating and mitigating factors in this case
and having considered the sanction previously imposed for the same misconduct,
we adopt the board’s recommended sanction of a public reprimand. We agree
that DeLoach failed to properly notify her clients that she had no malpractice
insurance in violation of Prof.Cond.R. 1.4(c) and that a public reprimand is
warranted. DeLoach is hereby publicly reprimanded. Costs are taxed to DeLoach.
                                                          Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Burdon & Merlitti and Nathan A. Ray; and Roetzel & Andress, L.P.A.,
and Steven Cox, for relator.
       Jana DeLoach, pro se.
                           ______________________



                                        3